Citation Nr: 1000584	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  99-15 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased schedular evaluation for left 
shoulder impingement syndrome, rated as 10 percent disabling 
prior to November 19, 1998.  

2.  Entitlement to an increased schedular evaluation for left 
shoulder impingement syndrome, rated as 20 percent disabling 
from November 19, 1998, to August 18, 1999.

3.  Entitlement to an increased schedular evaluation for left 
shoulder impingement syndrome, rated as 30 percent disabling 
from August 19, 1999.  

4.  Entitlement to an increased disability rating on an 
extraschedular basis for left shoulder impingement syndrome.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from May 1986 to March 1994.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a remand issued in March 2006.  This matter was 
originally on appeal from a May 1998 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the Veteran's claim for a disability 
rating higher than 10 percent for his left shoulder 
disability.  The Veteran filed a Notice of Disagreement in 
May 1999, a Statement of the Case (SOC) was issued in June 
1999, and the Veteran perfected his appeal in July 1999. 

Thereafter, in a September 1999 rating decision, the RO 
granted an increased evaluation of 20 percent for the portion 
of the appeal period prior to August 19, 1999, and an 
increased evaluation of 30 percent for the portion of the 
appeal period from August 19, 1999.  However, because the 
increase did not constitute a full grants of the benefits 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
Consequently, the issues involving an increased rating for 
the Veteran's left shoulder disability will now be 
considered, as is reflected on the first page of the present 
decision.

In January 2006, the Veteran presented hearing testimony 
before the undersigned Veterans Law Judge at a Travel Board 
hearing held at the RO.  The transcript of the hearing is 
associated with the claims file. 

For reasons explained below, the issue of entitlement to an 
increased disability rating on an extraschedular basis for 
service-connected left shoulder impingement syndrome is 
herein REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will provide notice when 
further action is required by the appellant.

FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the 
evidence shows that the manifestations of his left shoulder 
disability more closely approximate recurrent dislocation of 
the humerus at the scapulohumeral joint, with infrequent 
episodes and guarding of movement only at the shoulder level, 
for the portion of the claim/appeal period prior to November 
19, 1998.  

2.  For the portion of the claim/appeal period from November 
19, 1998, to August 18, 1999, a preponderance of the evidence 
weighs against a finding that the manifestations of the 
Veteran's left shoulder disability more closely approximate 
severe impairment of Muscle Group I.

3.  For the portion of the claim/appeal period from August 
19, 1999, the Veteran is already in receipt of the maximum 
disability evaluation of 30 percent for limitation of motion 
of the minor arm to 25 degrees from the side.

4.  The preponderance of the evidence weighs against a 
finding that neurological manifestations are associated with 
the Veteran's left shoulder disability.  


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, the 
schedular criteria for a disability rating of 20 percent have 
been approximated for the Veteran's left shoulder impingement 
syndrome for the portion of the claim/appeal period prior to 
November 19, 1998.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.56, 4.71a, DC 5202 (2009).

2.  The schedular criteria for a disability rating higher 
than 20 percent have not been met or approximated for the 
Veteran's left shoulder impingement syndrome for the portion 
of the claim/appeal period from November 19, 1998, to August 
18, 1999.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.56, 4.73, DC 5301 (2009).

3.  The schedular criteria for a disability rating higher 
than 30 percent have not been met or approximated for the 
Veteran's left shoulder impingement syndrome for the portion 
of the claim/appeal period from August 19, 1999.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, 
DC 5201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and earning capacity, as well as 
general notice regarding how disability ratings and effective 
dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  See Dingess v. Nicholson, supra.

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice. 

In the present case, the Veteran was informed in the April 
2006 VCAA notice letter that the evidence needed to show that 
his service-connected disability had gotten worse in order to 
establish entitlement to an increased evaluation for his 
service-connected disability.  The RO also explained what 
evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of the claims in 
said notice letter.  In addition, the RO explained how VA 
assigns the disability rating and effective date and included 
a thorough description of the types of evidence that the 
Veteran should submit in support of his increased rating 
claim.  Thus, the April 2006 VCAA notice letter satisfied 
notice requirements with respect to the Veteran's increased 
rating claims.  

The Veteran was not provided with proper VCAA notice prior to 
the initial adjudication of his claims because the VCAA was 
enacted during the course of his appeal.  However, the timing 
defect has been cured by issuance of proper notice followed 
by readjudication of the claim.  Mayfield, supra.   

Moreover, the record reflects that the Veteran has been 
provided with a copy of the above rating decision, the June 
1999 SOC, and the September 1999, January 2005, March 2005, 
and August 2009 SSOCs, which cumulatively included a 
discussion of the facts of the claims, pertinent laws and 
regulations, notification of the bases of the decisions, and 
a summary of the evidence considered to reach the decisions.  

In consideration of the foregoing, the Board concludes that 
the requirements of the notice provisions of the VCAA have 
been met, and there is no outstanding duty to inform the 
Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with medical examinations in connection with his 
increased rating claim in April 1998, August 1999, March 
2005, and July 2007.  The examination reports, to include the 
July 2007 VA examination report, are deemed adequate for 
rating purposes.  Also, post-service treatment records 
adequately identified as relevant to the claims have been 
obtained, to the extent possible, and are associated with the 
claims folder.  All negative replies are of record.  The 
Veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claims adjudicated herein.  The Board 
further finds that there has been compliance with its prior 
remand for the purposes of this adjudication, specifically 
evaluation of the Veteran's left shoulder disability on a 
schedular basis.  Stegall v. West, 11 Vet. App. 268 (1998).  
However, for reasons explained below, this case is again 
remanded for consideration of whether extraschedular referral 
is warranted with respect to the Veteran's claim.  In view of 
the foregoing, the Board will proceed with appellate review.  

II.  Facts and Analysis 

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 


A.  Increased Rating for Left shoulder Disability

By way of background, service connection was established in 
an August 1994 rating decision for left shoulder impingement 
syndrome with a disability rating of 10 percent under 
Diagnostic Code (DC) 5301 for injury to Muscle Group I of the 
minor extremity.  

In March 1998, the Veteran filed the current claim for an 
increased rating for his left shoulder disability.  At that 
time, he explained that his left shoulder caused pain in his 
left hand and he was unable to sleep on his shoulder or use 
his arm for everyday activity.  

The Veteran seeks a disability evaluation higher than 10 
percent for left shoulder impingement syndrome for the 
portion of the claim/appeal period prior to November 19, 
1998, a disability evaluation higher than 20 percent for his 
left shoulder disability from November 19, 1998 to August 18, 
1999, and a disability evaluation higher than 30 percent for 
his left shoulder disability for the portion of the 
claim/appeal period from August 19, 1999.  The Veteran is 
rated under DC 5301 for injury to Muscle Group I of the non-
dominant extremity prior to August 19, 1999, and is, on and 
after that date, rated under DC 5201 for limitation of motion 
of the minor shoulder as a residual disability.  

1.  Prior to November 19, 1998

The Veteran is currently assigned a disability evaluation of 
10 percent for his left shoulder impingement syndrome under 
DC 5301 (Muscle Group I) for the portion of the claim/appeal 
period prior to November 19, 1998.  Muscle Group I 
encompasses the muscles arising from the extrinsic muscles of 
the shoulder girdle.  The functions of these muscles include 
upward rotation of the scapula and elevation of the arm above 
shoulder level.  As the Veteran is right-hand dominant, his 
left arm is properly considered the non-dominant (i.e., 
minor) extremity under this diagnostic code.  See April 1998 
VA medical examination report.  

Under DC 5301, a noncompensable rating is warranted if 
impairment of Muscle Group I is slight; a 10 percent rating 
is warranted if impairment of this muscle group is moderate; 
a 20 percent rating is warranted if impairment of this muscle 
group is moderately severe; and a maximum rating of 30 
percent is warranted if there is severe impairment.  38 
C.F.R. § 4.73, DC 5301.  

Evaluation of muscle disabilities is to include consideration 
of the type of injury, history and complaint, and objective 
findings.  38 C.F.R. § 4.56. 

Service records show that the Veteran injured his left arm in 
a vehicle accident in March 1992.  His complaints related to 
the injury included elbow pain, left shoulder pain, and 
occasional numbness and tingling of his left small finger and 
ring finger.  The initial physical examination focused on the 
elbow, and it was noted that the Veteran demonstrated a 
positive Tinnel sign in the left ulnar groove.  He was 
advised to wear a sling and a night splint to treat a 
suspected ulnar nerve contusion.  The Veteran's symptoms 
later improved, but he continued to have left shoulder pain.  
A magnetic resonance imaging (MRI) performed in December 1992 
showed subacromonial impingement without rotator cuff tear or 
Bankhart lesion.  The EMG study was normal.  The Veteran was 
treated with physical therapy, nonsteroidal anti-inflammatory 
drugs, light duty, and a sling and splint but continued to 
have significant impingement symptoms in his shoulder.  He 
was offered subacromial decompression by orthopedics in 
service, but declined surgical intervention.  

At the time of the January 1993 Medical Board report, the 
Veteran was noted to be unable to perform overhead work, lift 
more than thirty pounds, do pull-ups or push-ups without 
experiencing significant left shoulder pain and, 
consequently, was unable to complete a Marine Corps Physical 
Fitness Test (PFT).  He was diagnosed with left shoulder 
impingement syndrome.  The Medical Board concluded that the 
Veteran would not be fit for full duty within a reasonable 
period of time and, because he might have a permanent partial 
disability, recommended that the case be referred to the 
Central Physical Evaluation Board (PEB) for adjudication.  He 
was subsequently found unfit to perform his duties due to a 
physical disability by the PEB, and was discharged from 
active duty with physical disability pay.  

Following separation from service, the Veteran continued to 
complain of left shoulder and elbow pain, popping in the 
shoulder joint, and pain in the medial aspect of his left 
arm, and pain in his left little and ring fingers.  Notably, 
EMG studies conducted in 1994 and 1997 were normal and showed 
no evidence of left ulnar neuropathy, left median neuropathy, 
or cervical radiculopathy.   

The Veteran underwent a medical examination in April 1998 in 
connection with his claim.  The April 1998 VA medical 
examination report, which is relevant to this portion of the 
claim/appeal period, reveals that the Veteran primarily 
complained of pain in the left shoulder, wrist, and elbow, 
and instability of the left shoulder at that time.  The 
Veteran also reported experiencing occasional tingling in his 
left hand and weakness of the left hand.  On physical 
examination, the shoulders and scapulae were symmetrical, and 
the controls of his shoulders and scapulohumeral rhythm were 
normal.  There was no evidence of scapular muscle wasting.  
He demonstrated no tenderness over the acromioclavicular 
joint, sternoclavicular joint, and bicipital tendon.  There 
was only mild tenderness over the anterior shoulder joint 
line.  Movements of the left shoulder were pain-free and 
ranged from 0 to 180 degrees on forward flexion, 0 to 180 
degrees on abduction, and 0 to 90 degrees on both external 
and internal rotation.  The Veteran had a positive 
apprehension test for pain and apprehension of his left 
shoulder and mild anterior shoulder instability was detected 
with no instability detected in any other direction.  The 
Veteran's motor strength in his left arm was 5 out of 5.  The 
examiner commented that the Veteran's symptoms and clinical 
examination were consistent with mild anterior shoulder 
instability and diagnosed the Veteran with mild left shoulder 
instability.  

The private and VA treatment records relevant to the period 
include complaints and objective findings that are 
essentially consistent with those reflected in the April 1998 
VA examination report.  For example, a VA treatment record 
dated in April 1998 reveals that the Veteran presented for 
treatment of his left shoulder and, at that time, the 
examiner noted that he had injured the shoulder in service, 
had been through physical therapy several times for several 
months, and had continued but not worsened pain associated 
with his left shoulder.  He was tender to palpation over the 
anterior and superior aspect of his shoulder but demonstrated 
full range of motion, minimal atrophy, no swelling, and 
strength of 5 out of 5 on physical examination.  Also, at a 
private June 1998 examination, he presented with complaints 
of frequent left shoulder pain with use and objectively 
demonstrated a musculoskeletal examination showing a strength 
of 5 out of 5, symmetrical tone in both upper extremities, 
including muscle groups of the shoulder, and full range of 
motion of all joints.  The examiner additionally noted that 
the Veteran's deep tendon reflexes were normal.  
Approximately one month later, the Veteran again demonstrated 
full range of motion but pain with resistive testing.  

After careful review of the evidence relevant to this period, 
the Board finds that the Veteran is not entitled to the next 
higher disability evaluation of 20 percent under DC 5301 for 
moderately severe impairment of Muscle Group I.  The overall 
disability picture as shown by the evidence does not show 
that the muscle impairment associated with the left shoulder 
disability amounts to moderately severe impairment.  Although 
the Veteran competently and credibly reported during the 
period that he experienced  pain associated with his left 
shoulder disability and has objectively demonstrated shoulder 
pain on examination, he has also consistently objectively 
demonstrated full range of motion of the left shoulder, 
normal muscle strength, and no abnormalities involving the 
scapula.  These findings, when considered together with the 
type and history of the Veteran's injury, do not support the 
assignment of an increased rating under DC 5301 for any time 
relevant to this portion of the claim and appeal period, and 
no staged rating (or no change in the already staged rating) 
is warranted.  See Hart, supra.

2.  From November 19, 1998, to August 18, 1999

The Veteran is currently assigned a disability evaluation of 
20 percent for his left shoulder impingement syndrome under 
DC 5301 (Muscle Group I) for the portion of the claim/appeal 
period from November 19, 1998, to August 18, 1999.  

The evidence relevant to this portion of the period shows 
that the Veteran underwent an arthroscopic subacromial 
decompression of the left shoulder in December 1998 to treat 
his left shoulder impingement.  The operative report reveals 
that diagnostic arthroscopy of the glenohumeral joint showed 
normal biceps tendon attachment with no evidence of 
supralabrum anterior posterior tear.  The glenohumeral joint 
on both the humeral and glenoid surfaces looked pristine.  
However, there was a slight amount of hemorrhagic change 
consistent with mild inflammation with no frank fissuring or 
tearing and a large amount of bursitis was present in the 
subacromial space.  The bursitis of the subacromial space was 
debrided.  The December 1998 post-procedure follow-up note 
shows that the Veteran had slight pain and was prescribed 
pain medication following his left shoulder arthroscopy but 
had no other problems.    

In July 1999, the Veteran presented for treatment at the VA 
orthopedic clinic and was noted to be status post left 
shoulder scope and subacromial decompression, but continued 
to complain of constant pain associated with his left 
shoulder.  At that time, he objectively demonstrated 
abduction to 150 degrees, forward flexion to 180 degrees, 
external rotation to 10 degrees, internal rotation to 90 
degrees.  Also, his upper extremity strength was 5/5 and he 
was mildly tender to palpation at the anterior shoulder.   

After careful review of the evidence relevant to this period, 
the Board finds that the Veteran is not entitled to the next 
higher disability evaluation of 30 percent under DC 5301 for 
severe impairment of Muscle Group I.  Indeed, the overall 
disability picture reflected by the evidence does not show 
that the muscle impairment associated with his left shoulder 
disability amounts to a severe level of impairment.  Instead, 
the symptomatology associated with the Veteran's left 
shoulder disability is already contemplated in the currently 
assigned 20 percent disability rating for moderately severe 
muscle impairment.  In this regard, the Board notes that the 
Veteran underwent an arthroscopic procedure in December 1998 
and competently and credibly reported during the relevant 
period that he continued to experience pain associated with 
his left shoulder disability.  It is also noted that the 
Veteran demonstrated some significant impairment in upward 
rotation of the scapula as he was only able to perform 
external rotation to external rotation to 10 degrees (i.e., 
80 degrees less than normal) in July 1999.  However, he was 
also able to elevate his left arm well above shoulder level 
and had normal muscle strength at that time.  These findings, 
when considered together with the type and history of the 
Veteran's injury, do not support the assignment of an 
increased rating under DC 5301 for any time relevant to this 
portion of the claim/appeal period, and no staged rating (or 
no change in the already staged rating) is warranted.  See 
Hart, supra.  

3.  From August 19, 1999, forward

The Veteran is currently assigned a disability evaluation of 
30 percent for his left shoulder impingement syndrome under 
DC 5201 (limitation of motion of the minor shoulder) for the 
portion of the claim/appeal period from August 19, 1999.  

Under Diagnostic Code 5201, for a minor arm, a 20 percent 
evaluation is provided for limitation of motion of the arm at 
shoulder level; a 20 percent evaluation may be assigned for 
limitation of motion midway between the side and shoulder 
level; and a 30 percent evaluation may be assigned for 
limitation of major arm motion to 25 degrees from the side.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Full range of 
motion of the shoulder is 0 to 180 degrees of abduction and 
forward elevation (flexion) and 0 to 90 degrees of internal 
and external rotation.  38 C.F.R. § 4.71, Plate I.

Because the Veteran is already assigned the maximum 30 
percent evaluation under Diagnostic Code 5201 for his left 
shoulder disability for this portion of the appeal period, an 
increased rating under DC 5201 is not warranted.  

B.  Other Considerations

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, after careful review of the available diagnostic 
codes and the evidence of record, the Board finds there are 
no other codes that provide a basis to assign a schedular 
evaluation higher than the ratings assigned herein. 

In regard to the portion of the claim/appeal period prior to 
November 18, 1999, the Board has particularly considered 
whether the Veteran is entitled to a higher rating under 
alternate diagnostic codes pertaining to muscle function 
involving the shoulder of the non-dominant arm.  See 
38 C.F.R. § 4.73, DCs 5302-5304, 5323.  However, there are no 
findings to indicate that a higher schedular evaluation is 
warranted under any of these diagnostic codes.  The Board has 
also considered whether he is entitled to an evaluation 
higher than 10 percent for his left shoulder disability for 
this period under alternate diagnostic codes pertaining to 
limitation of motion of the minor shoulder and arm.  38 
C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  However, there 
is no evidence of impairment of the clavicle or scapula, left 
arm motion limited to shoulder level or less, or ankylosis of 
the scapulohumeral articulation in his left shoulder.  
Consequently, the Veteran is not entitled to a higher 
evaluation under DCs 5200, 5201, and 5203.  

Nevertheless, the Board recognizes that the Veteran had a 
positive apprehension test for pain, and apprehension of his 
left shoulder and mild anterior shoulder instability was 
detected with no instability detected in any other direction 
at the April 1998 VA medical examination.  Resolving 
reasonable doubt in favor of the Veteran, the Board concludes 
that a 20 percent evaluation under DC 5202 for recurrent 
dislocation of the humerus at the scapulohumeral joint with 
infrequent episodes, and guarding of movement only at the 
shoulder level, is warranted throughout that particular 
portion of the appeal period.  However, no higher evaluation 
under DC 5202 is warranted, because no fibrous union, non-
union, or loss of the head of the humerus in his left 
shoulder is clinically shown.  Further, the examiner 
specifically described the left shoulder instability as 
"mild."   

In regard to the portion of the claim/appeal period from 
November 18, 1999, to August 18, 1999, the Board has 
considered whether the Veteran is entitled to a higher rating 
under alternate diagnostic codes pertaining to muscle 
function of the non-dominant arm.  See 38 C.F.R. § 4.73, DC 
5302-5304, 5323.  However, there are no findings to indicate 
that a higher schedular evaluation is warranted under any of 
these diagnostic codes.  The Board has also considered 
whether the Veteran is entitled to an evaluation higher than 
20 percent for his left shoulder disability for this period 
under alternate diagnostic codes pertaining to limitation of 
motion of the minor shoulder and arm.  38 C.F.R. § 4.71a, DCs 
5200-5203.  However, there is no evidence of impairment of 
the clavicle or scapula, left arm motion limited to 
25 degrees from the side, ankylosis of the scapulohumeral 
articulation in his left shoulder, or fibrous union, non-
union, or loss of head of the humerus.  Thus, he is not 
entitled to a higher evaluation under DCs 5200 through 5203.  

In regard to the portion of the claim/appeal period from 
August 19, 1999, the Board has considered whether the Veteran 
is entitled to a higher rating under relevant diagnostic 
codes pertaining to muscle function of the non-dominant arm, 
to include DC 5301 for impairment of Muscle Group I.  See 
38 C.F.R. § 4.73, DCs 5301-5304, 5323.  However, because he 
is already in receipt of a 30 percent rating under DC 5201, 
no higher rating is available under any of these codes for 
the Veteran's left arm disability.  38 C.F.R. § 4.73, DC 
5301. 

We have also considered whether the Veteran is entitled to an 
evaluation higher than 30 percent for his left shoulder 
disability for this period under alternate diagnostic codes 
pertaining to limitation of motion of the minor shoulder and 
arm.  38 C.F.R. § 4.71a, DCs 5200, 5202-5203.  However, as 
the maximum disability rating available under Diagnostic Code 
5203 for impairment of the clavicle or scapula is 20 percent, 
a higher evaluation for the Veteran's left shoulder 
disability is clearly not available under that diagnostic 
code.  Additionally, the medical evidence does not show that 
the Veteran has ankylosis of the scapulohumeral articulation 
in his left shoulder and, consequently, he is not entitled to 
a higher evaluation under Diagnostic Code 5200.  Furthermore, 
there is no evidence of fibrous union, non-union, or loss of 
head of the humerus in his left shoulder.  Therefore, the 
Veteran is not entitled to a higher evaluation for his left 
shoulder disability under DC 5202 for impairment of the 
humerus of the minor arm.

In making the above determinations, the Board has 
particularly considered the Veteran's competent report at the 
Board hearing that his left shoulder can be dislocated at 
will, and his assertion that his left shoulder is essentially 
a flail joint.  See January 2009 Board hearing transcript, p. 
5, 7.  Flail is defined as exhibiting abnormal or paradoxical 
mobility, as flail joint, flail chest, or flail valve.  
Dorland Illustrated Medical History, 30th Edition.  Although 
there is evidence of mild left shoulder instability, the 
objective medical findings do not support the Veteran's 
assertion that he has a flail joint in the shoulder. 

In this regard, the Board notes that the July 2007 VA medical 
examination report reveals that left shoulder radiographs 
taken earlier that month show that the Veteran's glenohumeral 
joint space was maintained and the humeral head was normally 
contoured, without osteophyte formation or erosion.  The 
acromio-clavicular and coracoclavicular joints were within 
normal limits and there was no significant bony or joint 
space abnormality.  These findings are essentially consistent 
with earlier medical evidence relevant to the claim/appeal 
period.  While it is noted that a private examiner wrote in a 
June 1998 treatment record that the Veteran "perhaps" had a 
laxity of the shoulder joint in general, his opinion is 
clearly speculative.  No medical professional has made a 
clinical finding of flail joint at any time relevant to the 
current claim/appeal period.  The Board affords the medical 
evidence, which does not show a flail left shoulder joint, 
more probative weight than the Veteran's assertions.   

The Board has further considered the Veteran's assertion that 
he has left ulnar nerve entrapment associated with his left 
shoulder disability and is entitled to a separate rating for 
neurological symptomatology.  Separate disability ratings may 
be assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition is not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  Although the Board recognizes that there is 
conflicting medical evidence of record regarding whether the 
Veteran has ulnar neuropathy due to his service-connected 
left shoulder disability, the Board, upon review, concludes 
that the preponderance of the evidence weighs against a 
finding that the Veteran has neurological manifestations 
associated with his left shoulder disability and, 
consequently, a separate rating is not warranted. 

In making this determination, the Board notes that medical 
providers have made provisional and, at times, what appear to 
be definitive findings of left ulnar nerve neuropathy during 
the time relevant to the claim/appeal period.  However, 
electromyography studies (EMG) also conducted during the time 
relevant to the current claim/appeal period consistently show 
no evidence of left ulnar neuropathy or any other 
neurological manifestations associated with the Veteran's 
left shoulder disability.  The Board affords the EMG results 
more probative value than the findings of associated 
neurological manifestation by medical providers included in 
the record.  The medical providers that made such findings 
typically did so based solely on the Veteran's report of 
symptoms and without having conducted any objective testing 
such as an EMG study.  

In reaching the above conclusions, the Board notes that, 
under the provisions of 38 U.S.C.A. § 5107(b), any reasonable 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
Veteran's claim for an increased schedular rating for the 
periods from November 19, 1998, to August 18, 1999 and from 
August 19, 1999, forward, as discussed herein, and the 
reasonable-doubt doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

1.  Entitlement to a schedular evaluation of 20 percent for 
left shoulder impingement syndrome for the portion of the 
claim/appeal period prior to November 19, 1998, is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.

2.  Entitlement to an increased schedular evaluation for left 
shoulder impingement syndrome, rated as 20 percent disabling 
from November 19, 1998, to August 18, 1999, is denied.  

3.  Entitlement to an increased schedular evaluation for left 
shoulder impingement syndrome, rated as 30 percent disabling 
from August 19, 1999, is denied.


REMAND

After review of the record, the Board finds that the issue of 
entitlement to an increased disability rating on an 
extraschedular basis for the Veteran's left shoulder 
disability must be remanded to ensure compliance with our 
previous remand directive.  Stegall v. West, 11 Vet. App. 268 
(1998).

In the present case, the Veteran has, at various times during 
the course of this appeal, asserted that he is unable to work 
due to the severity of his left shoulder disability.  See 
January 2006 Board hearing transcript, p. 15; see also April 
2005 VA Form 21-526, p. 11.  In recognition of the Veteran's 
contention, the Board, in its March 2006 Remand, specifically 
directed the RO/AMC to consider whether referral of the 
Veteran's claim under the procedural guidlines outlined in 
38 C.F.R. § 3.321(b)(1) was appropriate when it readjudicated 
the claim.  However, the record shows that no such 
consideration has been accomplished.  See August 2009 SSOC.  
Thus, this case must be remanded for extraschedular 
consideration.  

The Court has held that the issue of an extraschedular rating 
is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record.  
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In 
remanding the issue of entitlement to an extraschedular 
rating for the Veteran's left shoulder disability, there is 
no prejudice to the Veteran in proceeding to adjudicate his 
increased rating claim on a schedular basis, because the 
factors considered by the Board in a schedular evaluation of 
the Veteran's claim differ from the factors considered for 
extraschedular evaluation.  See 38 C.F.R. § 3.321(b)(1).  
Thus, the issues are not inextricably intertwined such that 
further delay in adjudication of the claim for a higher 
schedular rating is required.  

Accordingly, the case is REMANDED for the following action:

After any additional development deemed 
necessary has been accomplished, the 
Veteran's claim should be readjudicated to 
specifically include consideration of 
whether extraschedular referral of the 
left shoulder disability claim for the 
entire claim/appeal period in accordance 
with 38 C.F.R. § 3.321(b) is warranted.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this remand is to ensure due process.  The 
Board does not intimate a decision, either favorable or 
unfavorable, at this time.  The Veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


